DETAILED ACTION

Response to Amendment
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable by Park (US Pub. 2019/0190747, Provisional Application 62501706) in view of Suzuki (US Pub. 2012/0087334).
Regarding claims 1 and 13, Park discloses a terminal comprising: 
Circuitry (par.0484-0488, fig.14), which, in operation, calculates a transmission power of an uplink signal (par.018 “the transmission power of the PUSCH…..calculated by the UE”) by using the transmission power control information (par.018 “using a downlink reference signal indicated by the parameter set for the power control of the PUSCH”, par.021-22); and 
SRS power….UE transmission power”), wherein 
the plurality of candidate values respectively associated with a plurality of correction values that correct a control value to use in a closed loop control of the transmission power (par.0396 “closed loop parameters between different beams for a UE”, par.0347 “power may be adjusted by the TPC command”, par.0458 “SRS transmission powers may be configured to be equal to a specific value among the N power values”, par.0445-0446 “Closed Loop Power Control”);
each of the plurality of candidate values is associated with a first correction value of the plurality of correction values, and a second correction value of the plurality of correction values that has a larger step size than the first correction value (par.0347 “SRS……small step size of TPC values.  On the other hand……using relatively large step size of TPC values”, par.0458 “SRS transmission powers may be configured to be equal to a specific value among the N power values”).  
Park discloses “predefined/preconfigured power level/value” (par.0458); however, Park lacks of expression stores a plurality of candidate values.
Suzuki discloses stores a plurality of candidate values, receives transmission power control information indicating one candidate value from among the plurality of candidate values (par.007 “the number of bits of the TPC commands”, par.0180 “fig. 16 is a diagram…..such items are stored in the form of a table”, par.0203 “fig. 21 is a diagram…..such items are stored in the form of table”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Park with the above teaching of Suzuki in order to provide fast uplink power control.
Regarding claim 2, Park discloses within a predetermined period from a beam switch, the circuitry, in operation, computes the transmission power by using the second correction value corresponding to the candidate value indicated by the transmission power control information (par.0370 “information indicating when the specific power offset value is to be applied.  For example, when switching periodicity related information of beam switching”), and in a period outside the predetermined period, the circuitry, in operation, computes the transmission power by using the first correction value corresponding to the candidate value indicated by the transmission power control information (par.013 “the transmission power….independently….transmission interval”, par.466 “the power control adjustment may be performed independently for each specific interval”, par.0475).  
Regarding claim 3, Park discloses within a predetermined period from a beam switch between different transmission and reception points, the circuitry, in operation, computes the transmission power by using the second correction value corresponding to the candidate value indicated by the transmission power control information (par.0444 “additional power offset/bias values… ULPC processes A and B may target different reception points”), and within the predetermined period from a beam switch at the same transmission and reception point, the circuitry, in operation, computes the transmission power by2Application No. 16/643,766 Reply to Restriction Requirement Dated May 11, 2021using the first correction value corresponding to the candidate value indicated by the transmission power control information.  

Regarding claim 6, Park discloses the uplink signal is an uplink data channel signal (par.078).  
Regarding claim 7, Park discloses the uplink signal is a sounding reference signal SRS (par.0458).  
Regarding claim 8, Park discloses the uplink signal is a sounding reference signal (SRS) used to estimate channel state information CSI (par.009-010).  
Regarding claim 9, Park discloses the circuitry, in operation, computes the transmission power of the SRS by using the second correction value corresponding to the candidate value indicated by the transmission power control information received in 
Regarding claim 10, Park discloses the circuitry, in operation, computes the transmission power of the SRS by using the second correction value corresponding to the candidate value indicated by the transmission power control information received in a subset of downlink control information formats that indicate transmission of the SRS (par.0347 “DCI format 3/3A”).  
Regarding claim 11, Park discloses a class of the subset of downlink control information formats is a format class that indicates transmission of the SRS and an uplink data channel or a format class that indicates transmission of the SRS (par.0347 “DCI format 3/3A”).  

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-789915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window

401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642